Exhibit 10.14

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into this 25th day of November, 2008 (the “Effective Date”) by and
between GENOPTIX, INC., a Delaware corporation (“Company”), and SAMUEL D.
RICCITELLI (“Executive”) and supersedes and replaces that certain Executive
Employment Agreement by and between the Company and Executive dated October 4,
2007.

RECITALS:

Executive is currently employed by the Company as its Executive Vice President
and Chief Operating Officer.

The Company and Executive desire to formally state the terms and conditions of
Executive’s employment by the Company and to provide Executive with certain
benefits upon a qualifying termination of such employment.

The Company desires to employ Executive in the executive capacity hereinafter
stated, and the Executive desires to enter into the employ of the Company in
such capacity for the period and with the terms and conditions set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

1. Employment. The Company hereby employs Executive as Executive Vice President
and Chief Operating Officer, assigned with responsibilities to do and perform
all services, acts, or things necessary or advisable to manage and conduct the
business of the Company, subject at all times to the policies set by the Board
of Directors of the Company (the “Board”), and to the consent of the Board when
required by the terms of this contract. Executive hereby accepts such employment
and agrees to devote such time and energies as appropriate to fulfill all
responsibilities to the Company. Executive shall be employed at will.

2. Compensation. In consideration for all services rendered by Executive under
this Agreement, Executive shall receive the compensation described in this
Section 2. All such compensation shall be paid subject to appropriate tax
withholding and similar deductions.

(a) Salary. Executive shall be paid an initial annual salary of $370,000,
payable in accordance with the Company’s normal practices in the payment of
salary and wages practices, in equal installments, but not less than 26
increments annually.

(b) Executive Benefit and Incentive Compensation Plans. During employment
hereunder, Executive shall be entitled to receive those benefits which are
routinely made available to executive officers of the Company, including
participation in any executive stock ownership plan, profit sharing plan,
incentive compensation or bonus plan, retirement plan, Company-provided



--------------------------------------------------------------------------------

life insurance, or similar executive benefit plans maintained or sponsored by
the Company. The Company shall not take any action that would substantially
diminish the aggregate value of Executive’s fringe benefits as they exist as of
the Effective Date of this Agreement or as the same may be increased from time
to time.

(c) Expense Reimbursement. The Company shall promptly reimburse Executive for
all reasonable expenses necessarily incurred during conduct of Company business,
and for which adequate documentation is presented, but in no event later than
December 31 of the year following the year in which the expense was incurred.

(d) Personal Time Off. Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to executives.

3. Termination. Executive’s employment may be terminated as follows, with the
following effects:

(a) Death. Executive’s employment shall terminate immediately upon the
Executive’s death, in which event the Company’s only obligations hereunder shall
be to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by the Executive prior to the
date of his death.

(b) Disability. In the event the Executive is disabled from performing his
assigned duties under this agreement due to illness or injury for a period in
excess of forty-five (45) consecutive days or a period or periods of more than
one hundred and twenty (120) days in the aggregate in any twelve month period,
the Board, in its sole discretion, may terminate Executive’s employment
immediately upon written notice to Executive, in which event the Company’s only
obligations hereunder shall be to pay all compensation and expense
reimbursements owing for services rendered and reasonable business expenses
incurred by the Executive prior to the effective date of termination.

(c) For Cause. The Company may terminate Executive’s employment for Cause
immediately upon written notice from the Board to Executive. For purposes of
this Agreement, “Cause” means the occurrence of any one or more of the
following: (i) Executive’s conviction of or plea of nolo contendere to any
felony crime involving fraud, dishonesty or moral turpitude under the laws of
the United States or any state thereof; (ii) Executive’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) Executive’s gross misconduct.
In the event Executive’s employment is terminated for Cause, the Company shall
have no further obligations to Executive other than to pay all compensation and
expense reimbursements owing for services rendered and reasonable business
expenses incurred by Executive prior to the effective date of such termination.



--------------------------------------------------------------------------------

(d) Without Cause. The Company in its sole discretion may terminate Executive’s
employment without Cause (as defined above) or prior warning immediately upon
written notice from the Board to Executive, in which event, the Company shall
pay to Executive all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by Executive prior to the
effective date of termination, and provided such termination is a “separation
from service” as such term is defined in Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
guidance thereunder, contingent upon Executive’s delivery to the Company of an
effective Release and Waiver as provided in Section 3(e) below, the Company
shall also provide the following benefits to Executive: (i) severance consisting
of continued payment of Executive’s base salary at the rate in effect as of the
effective date of termination, less standard deductions and withholdings, for a
period of twelve (12) months following the effective date of termination,
subject to acceleration of such payments into a single lump-sum cash severance
payment in the event a Change in Control (as defined below, provided that the
Change in Control is an event described in Code Section 409A(a)(2)(A)(v)) of the
Company has occurred prior to the date of termination (but not more than two
years prior to such termination) or a Change in Control occurs within ninety
(90) days after the date of termination of Executive’s employment, provided that
any such acceleration complies with the provisions of Code Section 409A(a)(3);
(ii) upon timely election by Executive complying with COBRA, payment of all
premiums required to continue Executive’s medical, dental and vision insurance
coverage pursuant to COBRA for a period of twelve (12) months following the date
of termination; and (iii) immediately accelerate the vesting of all options to
purchase the common stock of the Company granted to Executive prior to the
effective date of such termination (the “Options”) such that Executive shall be
deemed vested as to the same number of shares as if Executive had continued to
be employed by the Company for a period of twelve (12) months following the
effective date of such termination (subject to the additional accelerated
vesting provided in Section 4(b) in the event Executive is terminated by the
Company without Cause within 90 days prior to or within 13 months following the
effective date of a Change in Control). As a condition to receiving the
continuing benefits specified in this Section 3(d), during the twelve (12) month
period following the Executive’s termination date, Executive shall not engage in
any employment or business activity that is directly competitive with the
Company’s business activities as of such termination date and Executive shall
not induce any employee of the Company to leave the employ of the Company.

(e) Release and Waiver. As a condition to receiving the benefits specified in
Sections 3(d) and 4(b) of this Agreement, Executive must deliver to the Company
a fully effective waiver and release of claims in the form attached hereto as
Exhibit A (the “Release and Waiver”) within the time frame set forth therein,
but in no event later than forty-five (45) days following the Executive’s
termination date.

(f) Voluntary Termination by Executive. Executive may terminate his employment
hereunder at any time, whether with or without cause, effective sixty (60) days
after delivery of written notice of such termination to the Company, except for
Executive’s Emergency Need. “Emergency Need”, as used in this Section, is
defined to be the advent of illness or related health issues in Executive or his
immediate family which a medical doctor would conclude poses a mortal health
risk to that person. The Company shall have the option, in its sole discretion,
to specify an earlier termination date than that provided by Executive in the
written notice. Upon voluntary termination pursuant to this Section, the Company
shall have no further obligations to Executive other than to pay all
compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by Executive prior to effective date of
termination as determined by the Company.



--------------------------------------------------------------------------------

(g) Returning Company Documents. In the event of any termination of Executive’s
employment hereunder, Executive shall, prior to or on such termination deliver
to the Company (and will not maintain possession of or deliver to anyone else)
any and all devices, records, data, data bases software, software documentation,
laboratory notebooks, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the above
aforementioned items belonging to the Company, its successors or assigns.

4. Change in Control.

(a) Option Acceleration Upon A Change in Control. Effective immediately upon the
closing of a Change in Control of the Company, the vesting of fifty percent
(50%) of the then unvested shares of Common Stock subject to the Options shall
be accelerated in full and shall be fully vested and immediately exercisable
(and, if any Options have been early exercised by Executive, the reacquisition
or repurchase rights held by the Company with respect to the shares of Common
Stock subject to such acceleration shall lapse in full, as appropriate).
Thereafter, the balance of the Options’ unvested shares of Common Stock subject
to such Options shall vest in six (6) equal monthly installments over the
six-month period immediately following the closing of the Change in Control,
except as provided in Section 4(b) below.

(b) Benefits Upon Termination. In the event that Executive’s employment by the
Company is terminated without Cause (as defined above) or Executive terminates
his employment for Good Reason (as defined below) within ninety (90) days prior
to or within thirteen (13) months following the effective date of a Change in
Control (as defined below) of the Company, contingent upon Executive’s delivery
to the Company of a fully effective Release and Waiver as provided in
Section 3(e) and provided such termination is a “separation from service” as
such term is defined in Code Section 409A(a)(2)(A)(i), the Executive shall be
entitled to the benefits and payments specified in Sections 3(d)(i) and 3(d)(ii)
above, and the vesting of the unvested shares of Common Stock subject to the
Options shall immediately accelerate in full such that all of the shares of
Common Stock subject to such Options shall be fully vested and immediately
exercisable (and, if any Options have been early exercised by Executive, the
reacquisition or repurchase rights held by the Company with respect to the
shares of Common Stock subject to such acceleration shall lapse in full, as
appropriate).

(c) Change in Control. “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i) any Exchange Act Person (as defined below) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any



--------------------------------------------------------------------------------

affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of beneficial ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the beneficial
owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities beneficially owned by the Subject Person over the designated
percentage threshold, then a Change in Control shall be deemed to occur (for
purposes of this Section 4(c), “Exchange Act Person” means any natural person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), except that
“Exchange Act Person” shall not include (A) the Company or any subsidiary of the
Company, (B) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) an entity beneficially owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their beneficial ownership
of stock of the Company; or (E) any natural person, entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of the date
of this Agreement, is the beneficial owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities);

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
directly or indirectly, either (A) outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or
(B) more than fifty percent (50%) of the combined outstanding voting power of
the parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions relative to each
other as their beneficial ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are beneficially owned by stockholders of the Company
in substantially the same proportions relative to each other as their beneficial
ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or



--------------------------------------------------------------------------------

(v) individuals who, on the date of this Agreement, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board; (provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of the Plan, be considered as a
member of the Incumbent Board).

(d) Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

(i) a material adverse change in the nature of the Executive’s authority, duties
or responsibilities, as they exist on the Effective Date of this Agreement;

(ii) a material adverse change in the Executive’s reporting level requiring that
the Executive report to a corporate officer or executive other than the
Company’s Chief Executive Officer;

(iii) the relocation of the Company’s executive offices or principal business
location to a point more than sixty (60) miles from their location as of the
Effective Date of this Agreement; or

(iv) a material reduction by the Company of the Executive’s base salary as
initially set forth herein or as the same may be increased from time to time.

Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (i) the Executive gives
the Company written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(iii) the Executive terminates employment within thirty (30) days following the
end of the Cure Period.

5. Application of Internal Revenue Code Section 409A. Benefits payable under the
Agreement, to the extent of payments made from the date of termination of the
Executive through March 15th of the calendar year following such termination,
are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are subject to the distribution requirements of Code
Section 409A(a)(2)(A), including, without limitation, the requirement of Code
Section 409A(a)(2)(B)(i) that payment to the Executive be delayed until 6 months
after separation from service if the Executive is a “specified Executive” within
the meaning of the aforesaid section of the Code at the time of such separation
from service.



--------------------------------------------------------------------------------

6. Code Section 280G. If any payment or benefit Executive would receive pursuant
to a Corporate Transaction from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Code Section 280G,
and (ii) but for this sentence, be subject to the excise tax imposed by Code
Section 4999 (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
two amounts would maximize Executive’s after-tax proceeds: (i) payment in full
of the entire amount of the Payment (a “Full Payment”), or (ii) payment of only
a part of the Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: reduction of cash payments,
cancellation of accelerated vesting of stock awards, and reduction of other
benefits. In the event that acceleration of compensation from Executive’s equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless Executive elects in writing a
different order for cancellation.

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall make all determinations required to be made under
this Section 6. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Corporate Transaction, the Company shall appoint a different
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or at such other time as requested by the Company. If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.



--------------------------------------------------------------------------------

7. Conflict Of Interest. During the Employment Period, Executive shall devote
such time and energies as appropriate to fulfill all responsibilities to the
Company in the capacity set forth in Section 1. Executive shall be free to
pursue business activities which do not interfere with the performance of his
duties and responsibilities under this Agreement, however, Executive shall not
engage in any outside business activity which involves actual or potential
competition with the business of the Company, except with the written consent of
the Board.

8. Executive Benefit Plans. All of the Executive benefit plans referred to or
contemplated by this Agreement shall be governed solely by the terms of the
underlying plan documents and applicable law. Nothing in this Agreement shall
impair the Company’s right to amend, modify, replace, and terminate any and all
such plans in its sole discretion as provided by law. This Agreement is for the
sole benefit of Executive and the Company, and is not intended to create an
Executive benefit plan or to modify existing terms of existing plans.

9. Assignment. This Agreement may not be assigned by Executive. This Agreement
shall bind and inure to the benefit of the Company’s successors and assigns, as
well as Executive’s heirs, executors, administrators, and legal representatives.
The Company shall obtain from any successor, before the succession takes place,
an agreement to assume the obligations and perform all of the terms and
conditions of this Agreement.

10. Notices. All notices required by this Agreement may be delivered by first
class mail at the following addresses:

 

To Company:

   Genoptix, Inc.    Attn: Board of Directors    2110 Rutherford Road   
Carlsbad, CA 92008

To Executive:

   Samuel D. Riccitelli    2110 Rutherford Road    Carlsbad, CA 92008

11. Amendment. This Agreement may be modified only by written agreement signed
by both the Company and Executive.

12. Choice Of Law. This Agreement shall be governed by the laws of the State of
California, without regard to choice of law principles.

13. Partial Invalidity. In the event any provision of this Agreement is void or
unenforceable, the remaining provisions shall continue in full force and effect.

14. Waiver. No waiver of any breach of this Agreement shall constitute a waiver
of any subsequent breach.

15. Complete Agreement. As of the Effective Date, this Agreement, together with
the stock option agreements and equity incentive plans governing the Options,
constitutes the entire agreement between the parties in connection with the
subject matter hereof and supersedes any and all prior or contemporaneous oral
and written agreements or understandings between the parties.



--------------------------------------------------------------------------------

16. Headings. Headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

17. Miscellaneous. Executive acknowledges full understanding of the matters set
forth herein and the obligations undertaken upon the execution hereof.

IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT as of the date first written above.

 

GENOPTIX, INC. By:   /s/ Tina S. Nova, Ph.D. Name:   Tina S. Nova, Ph.D. Title:
  President and Chief Executive Officer Dated:   November 25, 2008 EXECUTIVE:
/s/ Samuel D. Riccitelli Samuel D. Riccitelli Dated:   November 25, 2008



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Amended and
Restated Employment Agreement dated November 25, 2008 (the “Employment
Agreement”), to which this form is attached, I, SAMUEL D. RICCITELLI, hereby
furnish GENOPTIX, INC. (the “Company”), with the following release and waiver
(“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, Executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days from the date
of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); (d) I have seven (7) days following the



--------------------------------------------------------------------------------

execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the seven
(7) day revocation period has expired unexercised and no benefits will be paid
unless and until this Release and Waiver has become effective. In the event that
this Release and Waiver is requested in connection with an exit incentive or
other employment termination program offered to a group or class of employees, I
have forty-five (45) days to consider this Release and Waiver and I shall be
provided with the information required by 29 U.S.C. Section 626 (f)(1)(H).

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and the a duly authorized member of the
Board of Directors of the Company.

 

Date:   ____________________                 SAMUEL D. RICCITELLI